IN THE
                         TENTH COURT OF APPEALS

                                No. 10-18-00336-CR

MICHAEL RAY FERGUSON,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee


                          From the County Court at Law
                              Navarro County, Texas
                            Trial Court No. C37620-CR


                              ABATEMENT ORDER


      Michael Ray Ferguson was convicted of possession of a controlled substance with

the intent to deliver. See TEX. HEALTH & SAFETY CODE ANN. § 481.112 (West 2017). The

record in this appeal has not yet been filed. We have been provided documentation by

the trial court, however, that indicates Ferguson was represented by counsel at trial and

that counsel filed a notice of appeal. However, in response to a letter from the Clerk of

this Court notifying counsel that a docketing statement was past due, counsel informed

the Court that counsel does not represent Ferguson on appeal.
        Because we have no record, we have no indication whether counsel was initially

appointed to represent Ferguson, and if so, whether counsel has withdrawn from

representing Ferguson or whether new counsel has been appointed to represent Ferguson

on appeal.

        Accordingly, this appeal is abated to the trial court to determine whether Ferguson

is indigent, whether counsel was appointed to represent Ferguson and continues to

represent Ferguson on appeal or has withdrawn, and if Ferguson is indigent and not

currently represented by counsel, whether to appoint new counsel for Ferguson. See TEX.

CODE CRIM. PROC. ANN. arts. 1.051, 26.04 (West 2005 & 2009). If necessary, a hearing to

make these determinations should be held within 14 days from the date of this order. The

Clerk’s and Reporter’s Records containing the trial court’s written or oral findings and

rulings, if any, are ordered to be filed within 21 days from the date of this order.


                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal abated
Order issued and filed December 19, 2018




Ferguson v. State                                                                      Page 2